May 14 20, 02:10 Foxhill 262.348.9511 12623489511 p.1
“y Case: 1:19-cv-01284 Document #: 49 Filed: 05/14/20 Page 1 of 1 PagelD #:240

U.S. District Court for the Northern District Of Winois
Attorney Appearance Form

 

Case Title: Lester D. Scaife v. Ralph Lauren Case Number: 19-cv-1284

An appearance is hereby filed by the undersigned as eXj_mummymion
as an Officer of the court pursuant to the order of April 2, 2020

Attorney name (type or print): Jeffrey D. Colman
Firm: Jenner & Block LLP

Street address: 353 N. Clark Street, 42nd floor
City/State/Zip: Chicago, IL 60654

Bar ID Number: 491160 Telephone Number: 312.923.2940
(See item 3 in instructions)

Email Address: jcoiman@jenner.com

Are you acting as lead counsel in this case? [_ ] Yes [| No
Are you acting as locai counsel in this case? [| Yes No
Are you a member of the court's trial bar? Yes [| No

If this case reaches trial, will you act as the trial attorney? [ ] Yes [ ] No

If this is a criminal case, check your status. [] Retained Counsel

[ | Appointed Counse!}
lf appointed counsel, are you

[] Federal Defender
[_] CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Cours
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
Statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on May 11, 2020

Attorney signature: S/_Jeffrey D. Colman
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
